DETAILED ACTION
1.	This action is responsive to the following communication: Continuation filed on 09/28/2021.  
 
Allowable Subject Matter
2.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Pierson, Ramona (WO 2016/090326) teaches the limitation: “The artificial intelligence logic creates a cognitive graph that cogitate users’ behaviors (i.e. experience) and then understand the con tents followed by intelligent search and recommendations of users for learning. Some of the different graphs the artificial intelligence logic consists of expert graphs, intent graphs, interest graphs, social graphs, and learning graphs”. 
But the claims recite a different combination of limitation: “a plurality of prior shoppers interface experience records, and wherein each of said prior shoppers interface experience records represent a shoppers interaction with a plurality of shopping interface screens of a shopping tool; a first program designed to categorize shoppers interface experience into at least two groups, wherein said at least two groups comprise an experienced shoppers group and an inexperienced shoppers group, wherein said experienced shoppers group comprises individual experienced shoppers, and wherein each one of said individual experienced shoppers demonstrates a better than average proficiency of said shopping tool; a second program designed to construct a shopper interface experience graph from said experienced shoppers group’s interface experience with said shopping tool; and a third program designed to use said shopper interface experience graph to communicate suggestion notes to at least one shopper of said shopping tool, wherein said suggestion notes are designed to help said at least one shoppers interface with said shopping tool”, that is not suggested or shown by Pierson.

The prior art of Frank, Ari M. et al. (US Pub. 2016/0170995 A1) teaches another combination, “utilization of different level of skilled users to adjust a graph of data for profile use”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 25, 2022